DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed July 23, 2021, with respect to claims 9, 10, 11 and 19 have been fully considered and are persuasive.  The rejection of claims 9, 10, 11 and 19 under 35 U.S.C. § 112 has been withdrawn. 
Applicant’s additional arguments, filed July 23, 2021, have been noted; however, these arguments are moot based on a new grounds of rejection discussed below.

Claim Objections
Claims 9 and 21 are objected to because of the following informalities:  “indicating whether to skip mode is applied” (claim 9, lines 6-7; claim 21, line 4) should read -- indicating whether a skip mode is applied -- .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 11, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sole Rojals et al. (US 9,106,913, already of record, referred to herein as “Sole”) in view of Bultje et al. (US 2015/0110409, already of record, referred to herein as “Bultje”) and Joshi et al. (US 2013/0114730, referred to herein as “Joshi”).

ding claim 9, Sole discloses: A method of decoding an image (Sole: column 1, lines 20- 22), the method comprising:
obtaining arithmetic coded significant coefficient flag information of a current transform coefficient from a bitstream (Sole: column 27, lines 44-52, disclosing arithmetic coding of transform coefficients; column 21, lines 52-66, disclosing use of significant coefficient flags as syntax to signal a significance map; Fig. 4; column 13, lines 63-67 and column 14, lines 1-9, disclosing transmission of coded video to a decoder via a bitstream);
determining probability information for arithmetic coded significant coefficient flag information (Sole: column 21, lines 52-66, disclosing use of significant coefficient flags as syntax to signal significance information; column 28, lines 37-46, disclosing derivation of a context with different probability models based on the significance information)...; and
decoding the arithmetic coded significant coefficient flag information according to the probability information (Sole: Fig. 4, disclosing decoding of coded video; column 21, lines 52-66, disclosing use of significant coefficient flags as syntax to signal significance information; column 7, lines 11-22, disclosing coding of coefficients of a transform unit; column 9, lines 54-57, disclosing signaling of a position of a last significant coefficient—e.g., a reference coefficient—within the transform block; column 15, lines 45-54, disclosing coding according to context information; column 28, lines 37-46, disclosing derivation of a context with different probability models).
Sole does not explicitly disclose determining probability information according to a distance between a DC coefficient and the current coefficient in the current transform block and skip information indicating whether to skip mode is applied to transform coefficients in the current transform block.
However, Bultje discloses determining probability information according to a distance between a DC coefficient and the current coefficient in the current transform block (Bultje: paragraph [0111], disclosing determination of a context based on a distance between the current location and the DC 
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the DC coefficient positions of Bultje in the method of Sole.
One would have been motivated tom modify Sole in this manner in order to better reduce the amount of data in a video stream by determining an entropy coding probability based on context coefficients (Bultje: paragraphs [0001] and [0003)).
Sole and Bultje do not explicitly disclose: skip information indicating whether to skip mode is applied to transform coefficients in the current transform block.
However, Joshi discloses: skip information indicating whether to skip mode is applied to transform coefficients in the current transform block (Joshi: paragraph [0060], disclosing determination of a context for coding based on probability; paragraph [0066], disclosing determination of the context based on use of a skip mode).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the skip mode of Joshi in the method of Sole and Bultje.
	One would have been motivated to modify Sole and Bultje in this manner in order to permit transform information to be performed or skipped based on coding efficiency and thus permit more efficient coding of video information (Joshi: paragraphs [0032] through [0034]).

Regarding claim 10, Sole, Bultje and Joshi disclose: The method of claim 9, wherein in the determining of the probability information, the probability information for the arithmetic coded significant coefficient flag information as determined according to which region the current transform coefficient is located in the current transform block that is divided into a plurality of regions (Sole: column 21, lines 52-66, disclosing use of 

Regarding claim 11, Sole, Bultje and Joshi disclose: The method of claim 9, wherein the current transform block is divided into the plurality of regions based on a DC position of the transform block (Sole: Fig. 27, column 38, lines 30-47, disclosing arranging a block of transform coefficients into one or more subsets).

Regarding claim 19, Sole, Bultje and Joshi disclose: The method of claim 9, wherein the current transform block is divided into the plurality of regions based on a distance from an upper left position to a position of the current transform coefficient within the current transform block (Sole: Fig. 6, column 18, lines 31-39, disclosing scanning of DC coefficients in a transform block including a coefficient 1n an upper left comer of a current block; column 9, lines 54-57, disclosing signaling of a position of a last significant coefficient—e.g., a reference coefficient—within the transform block; column 19, lines 29-41, disclosing setting sets of coefficients as coefficients that are consecutively scanned—e.g., used for reference coefficients; column 27, lines 53-56, disclosing context generation based on a distance from boundaries and a DC component; Fig. 27, column 38, lines 30-47, disclosing arranging a block of transform coefficients into one or more subsets)

Regarding claim 21, the claim recites analogous limitations to claim 9, above, and is therefore rejected on the same premise.

claim 22, Sole, Bultje and Joshi disclose: A non-transitory computer-readable medium storing a bitstream generated by the method of encoding the image in claim 21 (Sole: column 46, lines 41-63, disclosing implementation via a non-transitory computer readable medium).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484